Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 1 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 1 October 1778
      
      Some specific reasons have convinced me, gentlemen, to ask His Majesty to grant Mr. Fagan passports for three British vessels which will carry goods from France to England under suitable guarantees. Mr. Fagan does not want American privateers to trouble this voyage protected by His Majesty and, therefore, I kindly request that you give him, in this regard, all the assurances within your power and to grant him passports, or such other documents that you deem appropriate, to ensure the safety of this trade involving only merchandise belonging to Frenchmen.
      I have the honor to be, with utmost consideration, gentlemen, your very humble and very obedient servant.
      
       De Sartine
      
     